Citation Nr: 1811390	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal was remanded by the Board in March 2014, August 2016, and June 2017. 

The appeal previously contained claims of service connection for a back condition, bilateral lower extremity neuropathy, and right upper extremity neuropathy. Service connection was granted for the back condition in an October 2014 rating decision, for the bilateral lower extremity neuropathy in the August 2016 Board decision, and for right upper extremity neuropathy in the June 2017 Board decision. Accordingly, those claims are no longer on appeal.


FINDING OF FACT

A December 2017 rating decision granted service connection for neuropathy of the left upper extremity.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim of service connection for neuropathy of the left upper extremity, because that claim has been granted and rendered moot. 
38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's claim of service connection left upper extremity neuropathy was granted in a rating decision issued by the AOJ in December 2017. As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim. Seri v. Nicholson, 21 Vet. App. 441, 447 (2007). See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105; 38 C.F.R. § 20.202. Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim. Therefore, the Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal. 38 U.S.C. §§ 7104, 7105; 
38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. Therefore, dismissal of this claim is warranted.


ORDER

The appeal as to the claim of service connection for neuropathy of the left upper extremity, is moot, and the claim is dismissed for lack of jurisdiction.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


